Title: To Alexander Hamilton from Ebenezer Stevens, 14 March 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander



New York 14th March 1799
Dear General

I am often troubling you, but certain that you are my best friend, believe you will pardon the freedom I take with you. The secretary of War has written me on the Subject of Compensation for my Services, and that I might have a salary or be paid by a Commission on the amount of my Disbursemts but I am at a loss to act, in choosing the method of Compensation because it involves much consideration and places me in a delicate situation to decide. I inclose you the Extract of my Letter of the 15th January last in answer to the above proposal from him and will leave it with you to advise me, which will be best. You must be sensible, that my time has been taken up wholly in attending to public matters. One of my Clerks was employed in keeping the accounts and making payments, almost constantly, while I was employed out of doors. The secretary of War does not know what service I have rendered, nor will he ever have a proper idea of it, unless you are so obliging to Explain to him. I wish to know of a certainty what I am to receive, that I may judge, whether it will be most for my interest to hold the appointment, or to resign it.

The amount of my disbursements is from 55 to 60000 Dollars and a Commission pr. Centum of what I might justly expect, would be considered high, without the peculiar services were explained—but this I have been particular in describing, in the inclosed Extract, and I will rely on your friendship to get the Compensation fixed.
Will you permit my first Clerk, who was with me throughout the whole operation, to explain this business to you, he has no Interest in it, whether I get much or little; and can give a faithful detail of my services—and perhaps, his description may be of use in respect to fixing your opinion of what I ought to have.
I am with sentiments of esteem   Dear Genl.   Your obliged friend & hble Servt.

Ebenezer Stevens
Alexr. Hamilton Esqr.

